UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: December 31, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 11 Trustees & officers page 33 For more information page 37 To Our Shareholders, The mutual fund industry has seen enormous growth over the last several decades. A good half of all American households are now invested in at least one mutual fund and the industry has grown to more than $8 trillion invested in some 7,000–8,000 mutual funds. With this growth, investors and their financial professionals have had access to an increasing array of investment choices and greater challenges as they try to find the best-performing funds to fit their investment objectives. Morningstar, Inc., a major independent analyst of the mutual fund industry, has provided investors and their advisors with an important evaluation tool since 1985, when it launched its star rating. Based on certain measurements, the Morningstar Rating for funds reflects each funds risk-adjusted return compared to a peer group, designating the results with a certain number of stars, from five stars for the best down to one star. The star ranking system has become the gold standard, with 4- and 5-star funds accounting for the bulk of fund sales. As good, and important, as this ranking measurement has been, we have long taken issue with part of the process that adjusts performance on broker-sold Class A shares for loads or up-front commissions. We have argued that this often does not accurately reflect an A share investors experience, since they increasingly are purchasing A shares in retirement plans and fee-based platforms that waive the up-front fee. We are pleased to report that Morningstar has acknowledged this trend and has added a new rating for Class A shares on a no-load basis, called the Load-Waived A Share rating, that captures the experience of an investor who is not paying a front-end load. This new rating will better assist our plan sponsors, 401(k) plan participants and clients of financial professionals who invest via fee-based platforms or commit to invest more than a certain dollar amount, in evaluating their choice of mutual funds. Since being implemented in early December 2005, the impact on our funds has been terrific. Under the new load-waived rating, 11 of our 32 open-end retail mutual funds increased their ratings to either a 4- or 5-star rank. In total, 12 of our funds now have 4- or 5-star rankings on their load-waived A shares, as of December 31, 2005. We commend Morningstar for its move and urge our shareholders to consider this another tool at your disposal as you and your financial professional are evaluating investment choices. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of December 31, 2005. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks to provide a high level of after-tax total return from divi- dend income and capital appreciation. To meet its objec- tives, the Fund normally invests at least 80% of its assets in dividend- paying common and preferred securities that the Adviser believes are eligible to pay dividends that qualify for U.S. taxation rates applicable to long- term capital gains, which currently are taxed at a maximum rate of 15%. Over the last twelve months * Dividend-paying securities posted decent gains, fueled by strong investor demand. * Utility common stocks and preferred stocks performed best, driven in part by strong demand for high-quality and high income-producing investments. * Bank stocks lagged, as the difference between what banks pay depositors and what they collect from loans shrunk. The total returns for the Fund include all distributions reinvested. The performance data contained within this material represents past performance, which does not guarantee future results. The yield on closing market price is calculated by dividing the current annualized distribution per share by the closing market price. Top 10 issuers 2.8% Bank of America Corp. 2.6% NSTAR 2.4% Dominion Resources, Inc. 2.4% Public Service Enterprise Group, Inc. 2.4% Ameren Corp. 2.2% Regions Financial Corp. 2.1% DTE Energy Co. 2.1% Progress Energy, Inc. 2.0% Xcel Energy, Inc. 2.0% KeyCorp. As a percentage of net assets plus the value of preferred shares on December 31, 2005. 1 BY GREGORY K. PHELPS, JAMES K. SCHMIDT, CFA, MARK T. MALONEY AND LISA A. WELCH, PORTFOLIO MANAGERS, SOVEREIGN ASSET MANAGEMENT LLC MANAGERS REPORT JOHN HANCOCK Tax-Advantaged Dividend Income Fund Dividend-paying securities posted decent gains for the 12-month period ended December 31, 2005. Utility common stocks led the way, and were among the overall stock markets best-performing industry groups in the first nine months of the period. Robust demand for utility common stocks stemmed from investors seeking the equities high dividend payouts, which were very attractive given other alternatives in the then-low interest rate environment. Also boosting utility commons were those companies success in improving their fundamentals by reducing debt loads and improving their balance sheets. A spate of merger and acquisition activity in the sector also helped power their gains. In October and November, however, utility common stocks came under pressure due to a weak Treasury market, and also were burdened by falling energy prices and a robust round of profit taking. But they began to recover in December, as energy prices moved higher. Preferred stocks followed a similar path during the year, performing well through the fall in response to strong investor demand, slumping in October and November as the Treasury market sold off and rallying again in December. Banking stocks which are a key element of our strategy struggled during the period as the difference between what banks pay depositors and what they collect from loans shrunk as the gap between short- and long-term interest rates narrowed. Dividend-paying securities posted decent gains for the 12-month period ended December 31, 2005. Performance For the 12 months ended December 31, 2005, John Hancock Tax-Advantaged Dividend Income Fund returned 4.44% at net asset value and 0.28% at market value. The difference in the Funds net asset value (NAV) performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a 2 discount or premium to the Funds NAV share price at any time. Over the same 12-month period, the Standard & Poors 500 Index returned 4.91% and the average closed-end value fund returned 6.63% at net asset value, according to Lipper, Inc. Energy producers shine High energy prices helped bolster our holdings in the common stocks of utilities that owned energy production operations.
